BELCHER, Judge.
The conviction is for aggravated assault by the use of a knife; the punishment, six months in jail and a fine of $225.
The state’s evidence shows that appellant, while driving a car, almost collided with Antonio Guerra’s car, as Guerra, the *193injured party, was driving away from the curb; that Guerra followed appellant some distance where they both stopped; that appellant approached Guerra’s car using vile language; that Guerra got out of his car and the two men started struggling, and that as a result of the fight, Guerra was cut with a knife on the back, neck and wrist by appellant.
Appellant, testifying in his own behalf, denied that he almost collided with Guerra’s car and stated that Guerra came toward him, after they had stopped, with a belt wrapped around his hand. He further testified that during the attack by Guerra, he cut Guerra with a knife.
The court charged upon the law as here applicable to self-defense.
Appellant did not file a brief and there are no formal bills of exception.
In appellant’s first amended motion for a new trial he contended that a new trial should be granted because of the newly discovered testimony of appellant’s doctor.
There was not attached to said motion an affidavit showing the doctor’s testimony or a showing- why said affidavit was not obtained and attached or any evidence adduced on the hearing of the motion, therefore, no error is shown.
Appellant’s other informal bills of exception have been carefully reviewed and they do not reflect error.
The evidence being sufficient to sustain the jury’s verdict, the judgment is affirmed.
Opinion approved by the Court.